DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are pending and examined below. This action is in response to the claims filed 1/5/21.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/21 has been entered.

 Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 1/5/21, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 1/5/21. 35 U.S.C. § 103 rejections to claims 1-7 are withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Araki et al. (US 2018/0245688) below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2016/0217629) in view of Sakamoto et al. (US 2017/0159729) and Araki et al. (US 2018/0245688).

Regarding claims 1 and 7, Morrison discloses a control device for automatic transmission including a clutch deterioration detection device that detects whether a clutch device deteriorates, the clutch device including (Fig. 4 – on failure determination corresponding to the recited deterioration detection)
an input shaft, an output shaft and a hydraulic chamber (¶2 - input shaft and that of an output shaft and ¶6 – hydraulic pressure corresponding to the recited hydraulic chamber), and 
being able to adjust a connection or disconnection state between the input shaft and the output shaft by a pressure of hydraulic oil supplied to the hydraulic chamber deteriorates (¶17 – apply pressure corresponding to the recited connection state and release pressure corresponding to the recited disconnection state), 
the clutch deterioration detection device comprising (Abstract and Fig. 4 – on failure determination corresponding to the recited deterioration detection): 
a non-transitory computer readable medium storing a program (¶22): and 
a central processing unit (CPU) coupled to the non-transitory computer readable medium and configured to execute the program stored in the non-transitory computer readable medium to (¶22):
control the supply of the hydraulic oil into the hydraulic chamber such that the hydraulic chamber has a predetermined hydraulic oil pressure in a state of keeping a rotation speed of the input shaft constant (¶17 – lock up control valve corresponding to the recited hydraulic oil supply control portion, where PA and PR corresponding to the recited  predetermined hydraulic pressure); 
measure elapsed time since starting to supply of the hydraulic oil to the hydraulic chamber of the clutch device until a rotation speed of the output shaft of the clutch device reaches a predetermined rotation speed (Fig. 4 and ¶36 – controller 12 includes a timer corresponding to the recited clocking portion for an elapsed time T from a point of time at which the absolute value of the rotation speed difference .DELTA.N becomes larger than the predetermined rotation speed difference N1 corresponding to the recited elapsed time for the clutch to reach a predetermined speed); 
determine whether the elapsed time exceeds a predetermined allowed time or not (Fig. 4 and ¶37 - first predetermined time T1 corresponding to the recited predetermined allowed time); and 
a clutch deterioration determination portion that determines that the clutch device deteriorates in a case where the elapsed time exceeds the allowed time (Fig. 4 and ¶42 – controller 12 includes the corresponding clutch deterioration determination portion and on .
Morrison does not explicitly disclose the increasing of output rotation speed while maintaining steady input rotation speed due to increased hydraulic oil pressure however Sakamoto discloses a hydraulic pressure control system including wherein the hydraulic oil is supplied such that the hydraulic chamber has the predetermined hydraulic oil pressure to raise the rotation speed of the output shaft of the clutch device (¶72-74 and Figs. 6-7 – between t3-t4, Nin corresponding to the recited input rotational speed stays constant while c1 command hydraulic pressure corresponding to the recited hydraulic oil pressure is supplied causing vehicle speed corresponding to the recited output rotational speed to increase).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the control device for automatic transmission of Morrison with the hydraulic power command/output of Sakamoto in order to appropriately calculate a command hydraulic pressure to accurately control the relation between input and output rotating members in a vehicle drive train (Sakamoto - ¶6).
While Morrison in view of Sakamoto do disclose relative predetermined hydraulic pressure, it does not disclose the utilization of a standby pressure as the pressure before contact, however Araki discloses a clutch control system including a standby oil pressure, which is a hydraulic pressure immediately before the clutch device is in contact (¶89 – initial pressure p corresponding to the recited standby oil pressure as it the hydraulic oil pressure before the start of engagement control less than the meet point corresponding to the recited contact).

It would have been obvious to one of ordinary skill in the art before the filing date to have combined the automatic transmission of Morrison in view of Sakamoto with the hydraulic oil pressure measurement/control of Araki in order to improve learning control based on information on a meet point at which a lock-up clutch starts torque transmission (Araki – ¶5).

Regarding claim 2, Morrison further discloses the output shaft is connected to a transmission (¶6, ¶15-17 and Fig. 1 - automatic transmission corresponding to the recited transmission with an output shaft (¶2)), and 
the hydraulic oil supply control portion supplies the hydraulic oil in a neutral state of the transmission (¶6 discloses the clutch is locked the relative speeds are the same and the transmission system utilizes hydraulic pressure in which it would inherently be used in a neutral state of the transmission). 

Regarding claim 5, Morrison further discloses the predetermined rotation speed is lower than the rotation speed of the input shaft (Fig. 4 and ¶34-35 – Delta.N including the difference between input and output rotational speeds corresponding to the recited rotation speed of the input compared to the predetermined rotational speed difference corresponding to the recited predetermined rotation speed). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2016/0217629) in view of Sakamoto et al. (US 2017/0159729) and Araki et al. (US 2018/0245688), as applied to claim 1 above, in view of Sato et al. (US 2003/0013619).

Regarding claim 3, Morrison in view of Sakamoto does not disclose the use of a wet clutch however Sato discloses a vehicle transmission system including the clutch device is a wet clutch device (¶4).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the transmission system of Morrison in view of Sakamoto and Araki with the wet clutch of Sato in order to improve the drivability with increasing transmission torque (Sato - ¶4). 

Regarding claim 4, Morrison further discloses the predetermined hydraulic oil pressure is a hydraulic oil pressure required for bringing into a state immediately before the clutch device is in contact (¶38 - predetermined pressure P1 may be a signal pressure lower than a pressure at which the lock-up clutch 2c is released corresponding to the recited pressure immediately before the clutch is in contact). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2016/0217629) in view of Sakamoto et al. (US 2017/0159729) and Araki et al. (US 2018/0245688), as applied to claim 1 above, in view of Kadota (US 2010/0114442).

Regarding claim 6, Morrison in view of Sakamoto and Araki does not disclose the issuance of a warning regarding the deterioration of the clutch however Kadota discloses a method of adjusting clutch characteristics including output a warning indicating that the clutch deteriorates in a case where the clutch deterioration determination portion determines that the clutch device deteriorates (¶41).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the clutch deterioration detection system of Morrison in view of Sakamoto and Araki with the warning issuance of Kadota in order to maintain the characteristics of the clutch at an appropriate level (Kadota - ¶3).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Kitazawa et al. (US 2014/0309898) discloses a transmission system including maintaining a standby pressure even in with a leak by increasing creep pressure in order to compensate (¶62).

	Shinohara et al. (US 2009/0240410) discloses a variable transmission control system including learned correction amounts utilizing clutch oil pressure value target at initial .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665           
                                                                                                                                                                                             /HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665